DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-16, drawn to method for identifying a hydrocarbon fuel, classified in G01N33/2882.

II. Claims 17-21, drawn to a gasoline composition, classified in C10L1/003.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, such as a non-gasoline hydrocarbon fuel that does not comprise a gasoline performance additive. Moreover, the product as claimed can be used in a materially different process of using that product, such as colorimetric detection without aqueous extraction.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different groups/subgroups or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeffrey Chelstrom on 14 June 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16..  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-21 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, where improper dependent claim 21 has been treated as depending from claim 17.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 2 November 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but foreign patent document #6 has not been considered.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The brief description of the drawings must refer separately to each of Figs. 1, 2, 3, 4, and 5. See MPEP 608.01(f).
Appropriate correction is required.

Claim Objections
Claims 1, 2-4, 6, and 8-10 are objected to because of the following informalities:  
Regarding claim 1, the term "measureable" must be changed to "measurable."
Claim 1 recites the limitation "fuel and water mixture" three times. For clarity, this must be changed to "fuel-and-water mixture" or "mixture of fuel and water".  
Regarding claims 2-4, 6, 8, and 9, the limitation "the fuel" must be changed to "the hydrocarbon fuel."
Regarding claim 10, the definite article "the" must be inserted before "fuel phase".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claims.
Independent claim 1 recites "a marker compound, the marker compound having a fluorescence intensity… observing the fluorescence emitted from the marker compound in the water phase."
Dependent claim 11 recites that the marker compound has a structure of Formula I:

    PNG
    media_image1.png
    245
    477
    media_image1.png
    Greyscale

"wherein R1 and R2 are independently hydrogen, a linear or branched alkyl group, or R1 and R2 … join to form a cyclic group or an aromatic group; n is an integer of 1 or 2."
The marker compound of Formula I is a fluorescein-based structure in a neutral, lactone form.
(B) The nature of the invention.
The invention is a method of detecting a water-soluble fluorescent marker compound in a hydrocarbon fuel by extracting the hydrocarbon fuel with a water-based extractant, and measuring fluorescence of the fluorescent marker in the resulting aqueous phase. 
(C) The state of the prior art.
Fluorescein-based dyes are well known in the prior art. 
Fluorescein is known to exist in different forms depending upon pH that differ from one another in their spectral properties. See Klonis ("Spectral Properties of the Prototropic Forms of Fluorescein in Aqueous Solution," Journal of Fluorescence, 1996). According to Klonis, at pH 7 fluorescein exists as a mixture of the dianion form and the monoanion form, while at pH 4, about 40% of fluorescein is in the neutral lactone form, and about 40% of fluorescein is in monoanion form (Figs. 1 and 4). Klonis teaches that the lactone form of fluorescein is colorless in the visible region of the spectrum (page 149, left col., last para.). Klonis does not include the lactone form as among the fluorescent species of fluorescein (Table V, page 154) and describes the neutral species (which include the neutral lactone) as nonfluorescent (page 156, left col., second full para.).
The prior art of Smith (US 5,498,808; IDS) teaches converting fluorescein to an organic diester marker, introducing the organic diester marker to fuel, treating the fuel comprising the organic diester marker with a basic developing agent to provide a highly fluorescent dianion, and extracting the highly fluorescent dianion into a water phase for fluorescent measurement (col. 4, line 27 to col. 5, line 13).
The prior art of record does not disclose the claimed compound of formula I, where n is 2 and R1 and R2 join to form a cyclic group or an aromatic group.
(D) The level of one of ordinary skill.
One of ordinary skill in the art would look to the teaching of the specification and related prior art for guidance regarding how to make the claimed compounds of formula I.
Given the teachings of the prior art, one of ordinary skill in the art would understand the closed lactone form of fluorescein to be nonfluorescent. 
(E) The level of predictability in the art.
The level of predictability in organic chemistry depends on the level of structural similarity of the compounds being compared. Given the great degree of dissimilarity between fluorescein and the claimed compound of Formula I where n is 2 and R1 and R2 join to form a cyclic group or an aromatic group, it would be unpredictable to extend known fluorescein chemistry to the claimed compound of Formula I where n is 2 and R1 and R2 join to form a cyclic group or an aromatic.
(F) The amount of direction provided by the inventor.
The instant disclosure does not disclose how to prepare a compound having the neutral, fluorescein lactone form of formula (I) that is also fluorescent.
The instant disclosure does not disclose how to prepare the claimed compound of formula I, where n is 2 and R1 and R2 join to form a cyclic group or an aromatic group.
(G) The existence of working examples.
	Working examples involving fluorescein are disclosed, and the instant specification teaches that "For all analyses involving Fluorescein, a buffered water solution (pH=7) was used" (Example 1; [00042]). According to Klonis, at pH 7 fluorescein exists as a mixture of the dianion form and the monoanion form and does not exist as the neutral lactone form (Figs. 1 and 4). Accordingly, as evidenced by Klonis, the fluorescein working examples of the instant disclosure do not satisfy the neutral, lactone structure required by claim 11.
	No working examples are disclosed of a compound of formula I, where n is 2 and R1 and R2 join to form a cyclic group or an aromatic group.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the teaching of the prior art and the lack of disclosure, it would require undue experimentation for one of ordinary skill in the art at the time of filing to make and use (i) a fluorescent compound having the neutral, lactone structure of formula (I), and (ii) a compound of formula I, where n is 2 and R1 and R2 join to form a cyclic group or an aromatic group.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "at least partially soluble in water" and "combining the hydrocarbon fuel with water." It is unclear whether "water" in the combining step should be interpreted to mean a liquid found in seas, lakes, rivers, etc., or interpreted according to its chemical meaning of liquid H2O. The use of the term "water" within the claimed phrase "at least partially soluble in water" implies the narrow of pure, liquid H2O. However, the specification also teaches "the water includes a pH 4 to 10 buffer solution" ([0007]), which is impossible if water is defined as liquid H2O. Moreover, if "water" is interpreted according to its chemical meaning of liquid H2O, does the scope of the claim permit the liquid H2O be mixed with other components prior to being combined with the hydrocarbon fuel? 
Claim 7 recites the limitation "the detergent" [singular].  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the marker compound of interest." There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a concentration range of the marker compound of interest in the fuel." It is completely what is meant by a range of concentration values of the marker compound in the fuel, as opposed to a single concentration value of the marker compound in the hydrocarbon fuel, given the antecedent basis of "a sample of a hydrocarbon fuel containing a [measurable] amount of a marker compound" recited in claim 1.
Regarding claim 11, the limitation "may join" is unclear. Is this an optional limitation?
Claim 14 recites the limitation "wherein the marker compound is first added to the fuel performance additive." It is unclear whether this limitation require a second addition step of the marker compound to provide the claimed hydrocarbon fuel. The first instance of the marker compound required by claim 1 is in a step of obtaining a sample of a hydrocarbon fuel containing the marker compound. Does claim 14 require a first initial step of adding the marker compound to the fuel performance additive and a second initial step of adding the combination of the marker compound and the fuel performance additive to a hydrocarbon fuel? In other words, does claim 14 require a step of preparing the hydrocarbon fuel containing the marker compound via addition of the marker compound to a hydrocarbon fuel batch?
Claim 15 recites the limitation "wherein the water includes a pH 4 to 10 buffer solution." Claim 16 recites the limitation "wherein the buffer solution includes dihydrogen potassium phosphate and dibasic sodium phosphate." Even if a broad, non-chemical definition of "water" is applied, it is unclear how a buffer solution would reasonably be identified as "water," as opposed to comprising water. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “water” in claims 15 and 16 is used by the claim to mean “aqueous solution,” while the accepted meaning is either (i) a liquid found in seas, lakes, rivers, etc., or (ii) liquid H2O. The term is indefinite because the specification does not clearly redefine the term.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
Independent claim 1 recites the limitation "combining the hydrocarbon fuel with water." As set forth above in the rejection under 35 USC 112(b), is unclear in view of the disclosure whether "water" (i) should be interpreted to mean a liquid found in seas, lakes, rivers, etc., or (ii) should be interpreted according to its chemical meaning of liquid H2O.
Dependent claim 15 recites the indefinite limitation "wherein the water includes a pH 4 to 10 buffer solution." Claim 16 recites the limitation "wherein the buffer solution includes dihydrogen potassium phosphate and dibasic sodium phosphate." For purposes of this rejection, claim 15 is interpreted as requiring a step of combining the hydrocarbon fuel with a pH 4 to 10 buffer solution, and claim 16 is interpreted to require a step of combining the hydrocarbon fuel with a pH 4 to 10 buffer solution that includes dihydrogen potassium phosphate and dibasic sodium phosphate.
When interpreting the term "water" in claim 1 as a liquid found in seas, lakes, rivers, etc., then a pH 4 to 10 buffer solution [that includes dihydrogen potassium phosphate and dibasic sodium phosphate] would not qualify as "water," and dependent claims 15 and 16 fail to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Smith (US 5,498,808; IDS).
Regarding claim 1, Smith discloses a method for identifying a hydrocarbon fuel (col. 4, line 27 to col. 5, line 13; Examples 17 and 20), the method comprising: 
obtaining a sample of a hydrocarbon fuel (fuel after addition of basic developer, col. 4, lines 56-65) containing a measurable amount of a marker compound (highly fluorescent dianion formed after addition of basic developer, col. 4, lines 64-65; col. 9, lines 41-43; col. 10, lines 14-16), the marker compound having a fluorescence intensity (col. 5, lines 24-25) and at least partially soluble in water (col. 5, lines 8-12); 
combining the hydrocarbon fuel with water to form a fuel-and-water mixture and mixing the fuel-and-water mixture (col. 5, lines 5-11; col. 9, lines 51-53; col. 10, lines 16-17); 
after the mixing, allowing the fuel-and-water mixture to separate into a water phase and a fuel phase to at least partially extract the marker compound into the water phase (col. 5, lines 14-15; col. 9, lines 53-55; col. 10, lines 17-18); and 
subjecting the water phase to light having a wavelength of 250 nm to 800 nm (long-wave UV light, col. 5, lines 25-29, which is 320-400 nm) and observing the fluorescence emitted from the marker compound in the water phase (col. 5, lines 24-35; col. 9, lines 55-56; col. 10, liens 18-22).
Regarding claim 3, Smith discloses that the fuel is selected from gasoline or diesel (col. 4, line 50).
Regarding claim 6, Smith discloses that the fuel includes a fuel performance additive selected from the group consisting of detergents (col. 1, line 24), and demulsifiers (phase separation enhancer, col. 5, lines 11-15).
Regarding claim 7, because Smith discloses the claim 6 option of demulsifiers (phase separation enhancer, col. 5, lines 11-15), and because claim 7 does not require that the fuel performance additive is the detergent(s), the necessary limitations are met for anticipation by Smith.
Regarding claim 8, it is presumed to be inherent to Smith's dianions of fluorescein at a level of about 0.5 to about 100 ppm (col. 4, lines 54-55) that a relationship between the fluorescence intensity and the concentration of marker compound in the fuel is linear within a concentration range of the marker compound of interest in the fuel because Smith's concentration range overlaps the disclosed concentration range (see instant claim 9 and Smith's col. 5, lines 26-27) and both Smith and the working examples of the instant disclosure detect fluorescein fluorophores. It is noted that the indefinite limitations of claim 8 are written as a putative statement of fact rather than a positively recited method step. Moreover, as noted above in the rejection under 35 USC 112(b), the concentration of the marker compound in the fuel can only be a single value, not a range.
Regarding claim 10, it is presumed to be inherent to Smith's dianions of fluorescein that a partition ratio of the marker compound between the water phase and fuel phase is at least about 0.1 given that Smith's dianions of fluorescein are concentrated via extraction into the aqueous phase (co1. 5, lines 5-11 and 32-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Regarding claim 2, Smith does not explicitly teach that the observing step comprises measuring a fluorescence intensity of the water phase and determining the concentration of the marker compound in the fuel based on the fluorescence intensity of the water phase with the at least partially extracted maker compound therein relative to a baseline fluorescence intensity of the water phase without the marker compound. The examiner takes official notice that measuring fluorescence intensity blanks is conventional in fluorescence intensity measurements. For the benefit of subtracting the baseline fluorescence of the aqueous extractant, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Smith such that the observing step comprises measuring a fluorescence intensity of the water phase and determining the concentration of the marker compound in the fuel based on the fluorescence intensity of the water phase with the at least partially extracted maker compound therein relative to a baseline fluorescence intensity of the water phase without the marker compound.
Regarding claims 4 and 5, Smith discloses that the hydrocarbon fuel is gasoline (col. 4, line 50) but is silent as to whether the gasoline contains at least about 2 volume percent ethanol. The examiner takes official notice that gasoline conventionally contains at least about 2 volume percent ethanol. For the benefit of marking gasoline that complies with regulatory requirements regarding ethanol blending, it would have been obvious to one of ordinary skill in the art at the time of filing that Smith's gasoline contains at least about 2 volume percent ethanol.
Regarding claim 9, Smith discloses that the fuel includes about 1 to about 500 parts per billion of the marker compound (col. 5, line 27), which overlaps with the claimed range of about 0.1 to about 100 parts per billion of the marker compound. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). For the benefit of detecting extremely low concentrations of marker compound, it would have been obvious to one of ordinary skill in the art at the time of filing that the fuel includes about 0.1 to about 100 parts per billion of the marker compound.
Regarding claims 15 and 16, Smith discloses that the aqueous extracting solution comprises pH buffer salts (col. 5, lines 14-15) but is silent regarding pH value or whether the buffer solution includes dihydrogen potassium phosphate and dibasic sodium phosphate. However, given that Smith teaches use of "water alone as an extraction medium" (col. 5, lines 9-10) and (neutral) saline solution as an extractant (col. 9, lines 51-56; col. 10, lines 17-22), one of ordinary skill in the art would select neutral pH 7 as the pH value of the buffer. The examiner takes official notice that conventional pH 7 buffer solution includes dihydrogen potassium phosphate and dibasic sodium phosphate. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). For the benefit of selecting a known pH buffer that has a similar pH value to the other aqueous extractants used by Smith, it would have been obvious to one of ordinary skill in the art at the time of filing that Smith's buffer solution has a pH of 4 to 10 and includes dihydrogen potassium phosphate and dibasic sodium phosphate.

Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 12 and 13, the post-dated review of Hakami ("Extraction Procedures and Analytical Methods for the Determination of Methylene Blue, Rhodamine B and Crystal Violet - An Overview," Current Analytical Chemistry, 2021) provides an overview of extracting Rhodamine B. 
Regarding claim 13 and Formula (III), it is noted that the pKa of the cation form of Rhodamine B is about 4.2. Accordingly, the illustrated acid form of Formula (III) does not exist in the entire pH range recited in claim 15. According, the combination of the subject matter of claims 13 with the subject matter of claim 15 is not allowable.
Regarding indefinite claim 14, the prior art of does not disclose a step of preparing the hydrocarbon fuel containing the marker compound via addition of the marker compound to a hydrocarbon fuel, where "the marker compound" must be the same marker compound (without structural change) for both this adding step and the observing step of claim 1. The prior art of Smith teaches developing a fluorescent, water-soluble marker (fluorescein dianion) within the hydrocarbon fuel after a fluorescein diester precursor is added to a hydrocarbon fuel. Smith does not teach or suggest adding a pre-formed fluorescein dianion to hydrocarbon fuel, alone or mixed with fuel additives. Instead, Smith explicitly teaches away from adding fluorescein to petroleum because fluorescein will readily partition between petroleum and water that is often present in fuel storage tanks (col. 4, lines 27-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797